—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered February 15, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 24 years to life, unanimously affirmed.
Legally sufficient evidence of defendant’s guilt was provided by the identification witness’s testimony that defendant told her that he was going to "pop” the victim for refusing to admit to stealing money from his girlfriend, and moments later, while in her apartment, she watched as defendant stood only a few feet away from the victim and shot him twice in the left side with a concealed gun, a description of the killing that was consistent with the medical and ballistic testimony. Inconsistencies in the witness’s testimony and other matters bearing on her credibility, including drug addiction, were properly placed before the jury, and we find no reason to disturb its determination. Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.